Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending for examination as filed with the preliminary amendment of August 14, 2020.

Information Disclosure Statement
The information disclosure statement filed August 14, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy or machine translation of Japan H0428290 was provided.

The information disclosure statement filed August 14, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The German Office Action Non-Patent Literature document was all in German and did not have an explanation of reference in the English Language.

Drawings
The drawings are objected to because Figures 3a and 3b should be 3A and 3B. Note 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: (1) references to specific claims should be removed from the specification – note paragraph 0009, for example.  (2) headings such as Brief Description of the Drawings, etc. should be provided where appropriate.  (3) Reference to figures 3a and 3b should be to 3A and 3B (note 37 CFR 1.84(u)(1)).  (4) Figures 3A and 3B should be discussed in the Detailed Description section.


The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claims 13 and 14, stroke ranges are provided.  However, the specification as filed only gives the specific values of 30 mm (for claim 13) and 15 mm (for claim 14) and therefore lacks antecedent basis for the wider ranges.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement device” in claim 1 (note the generic placeholder of “device” and functional language of “movement”)  Note that claims 4-1 and 13-14 are considered to have sufficient structure, from the requirements of claims 4, 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, “arranged in the bottom (6) of the container” is unclear if that means the inlet needs to pass through the bottom wall of the container, or just needs to be in a lower “bottom” part of the container.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 1, line 5, “arranged on the top of the container” is unclear if that means that the outlet needs to pass through or over the outermost top of the container, or just needs to be in an upper “top” part of the container.  For the purpose of examination, either is 
Claim 3, line 3, “arm(?)” is confusing as to what is meant by “?”.  For the purpose of examination, simply “arm” is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 4, line 4, it is unclear how the first drive would be “21”.  For the purpose of examination, it is understood that “31” is intended, but applicant should clarify what is intended, without adding new matter.
Claim 5, line 3, “the first section (21)” lacks antecedent basis.  For the purpose of examination, it is understood that the claim depends from claim 4 to give antecedent basis to the first section to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 7, lines 2-3, “the second drive (32)”, “the second section” and “the linear guide” lack antecedent basis.  For the purpose of examination, it is understood that the claim depends from claim 5 to give antecedent basis to the second drive, the second section and the linear guide to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 10, line 2, “are designed as stepper motors” is unclear if they are required to be stepper motors or not.  For the purpose of examination, it is understood that the “are stepper motors” is intended to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, line 2, “are designed as at least one . . . wafer carriers” is unclear if they are required to be at least one. . . wafer carriers or not.  For the purpose of examination, it is understood that the “are at least one . . . wafer carriers” is intended to meet the 
Claim 11, line 2, as to “preferably at least two” wafer carriers, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “at least one”, and the claim also recites “preferably at least two” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, it is understood that the “ at least one” is intended to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 12, line 2, “is designed as an overflow” is unclear if required to be overflow or not.  For the purpose of examination, it is understood that the “is an overflow” is intended to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 13, line 3, as to “preferably 30 mm”, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “between 20 mm and 40 mm”, and the claim also recites “preferably 30 mm” which is the narrower statement of the 
Claim 13, line 3, as to “preferably between 12 mm and 18 mm, more preferably 15 mm”, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “between 10 mm and 30 mm”, and the claim also recites “preferably between 12 mm and 18 mm, more preferably 15 mm” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, it is understood that the “ between 10 mm and 30 mm” is intended to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Objections
Claims 4, 8 and 9 are objected to because of the following informalities:  (1) in claim 4, line 1 “rel-ative” should be “relative” for proper spelling. (2) in claim 8, line 2, “surround-ing” should be “surrounding” for proper spelling.  (3) in claim 9, line 2, “an-other” should be “another” for proper spelling.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2013/0034959) in view of Kukanskis et al (US 5077099) and DE 102005024771 (hereinafter ‘771).
*** Please note that a copy of ‘771 was provided with the IDS of August 14, 2020, and the Examiner has provided a machine translation of ‘771 with this Office Action. ***
Claims 1, 3 and 4: Chen describes an electroless plating apparatus for electroless metallization of a target surface of at least one workpiece (wafer) (note the abstract, and 0048), where the apparatus includes a container for holding a metallization solution (electrolyte) (note figure 4, 0028-0030, with container 1), an inlet for the metallization solution arranged in the bottom of the container (note figure 4, 0034, note inlets 12 shown feeding electrolyte to the lower/bottom part of the container), an outlet for the metallization solution arranged on a top of the container (note figure 4, with outlet/external tank 6 where overflow from the electrolyte passes at the top part of the container, note 0030), and a holder for holding the at least one workpiece (note figures 2-4, with wafer holder 2, 0040-0041).  
Furthermore, as to the holder being arranged to be movable in at least two dimensions relative to the container by means of a movement device (as in claims 3 and 4), Chen notes that it can be desired to produce ultrasonic vibration in the container to provide uniform flow (note 0007-0008), and a shaking unit can further be provided with a driving device (motor), linking element and connecting element to move the liking element connected to wafer holder to move the wafer holder to shake vertically making electrolyte flow more even (note figure 6, 0044-0047), giving movement in one 
Additionally, Kukanskis describes how when providing electroless plating, it is desirable to subject the substrate, at least intermittently to vibration in the plating bath (container holding metallization solution/electroless plating bath), where the vibration can be up and down (vertically) or back and forth or in both directions (column 3, lines 10-35, and note column 5, lines 25-65) and it is also noted that along with such vibration there should be gross (slower) mechanical back and forth  movement of the substrate (with mechanical movement of the racking device (holder) which holds the substrates (column 3, lines 55-65, and note column 6, lines 40-55), where this is also described as improving plating uniformity (column 1, lines 45-55).
Additionally, ‘771 describes moving objects in an immersion bath using the holder in which they are hanging to ensure even coating (0002), where it is described to use a gear mechanism to move the support for the goods/articles handing in the immersion bath in a horizontal plane (0007), describing an elongated hypocycloid in a horizontal plane (0024), where to provide such a shape there would be movement in the X and Y directions (2 dimensions) horizontally, and also gives movement vertically (so Z direction) (0008, 0024) relative to the container for the bath (note figures 1-2).  Furthermore, movement can be provided with a movement device (with a base fixed relative to the container – note the bottom of plate 2 on which parts fixed outside the container, relative to the container, for example, figure 2, 0018; and on which a first section is mounted via a cross slide  and can be driven in the two different dimensions by a first drive, note figures 1-2, and the cross-slide 8 with rail 13 and rail 32 traverse to it, giving a first section mounted via the cross slide, and can be driven in two different 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to provide that the holder is movable in at least two dimensions relative to the container holding metallization solution by a movement device, where the movement device has the features as in claims 3,  4 of a base fixed relative to the container and on which a first section is mounted via  cross slide and can be driven in two different directions (X, Y) via a first drive and the holder arranged on the movement device via a frame/arm as suggested by Kukanskis and ‘771 to provide a desirable uniform plating, since Chen indicates that there can be movement of the holder relative to the container, describing up and down movement, and desire for vibration, and use of a frame/arm to hold the holder and Kukanskis describes how when providing vibration, it can also be desired to provide a slower back and forth  (horizontal) movement, for example, to help give uniform electroless plating using metallization solution and ‘771 further describes how when providing immersion of a substrate into a bath for coating, to provide uniform coating a desirable two dimensional horizontal (so X and Y direction) hypocycloid movement can be provided using a movement device that has the features of a base fixed relative to the 
Claim 2: It would also be suggested that the holder is arranged for movement in three dimensions, noting the X and Y direction with the movement device, as discussed above, and Chen also noting vertical movement for the holder as discussed above for claim 1 (giving Z direction), and ’771 also notes that there can be vertical movement when the system (note 0024).
Claims 5 and 6:  As to the movement device having a second section mounted on the first section by means of a linear guide and can be driven by a second drive (claim 5), with the second drive mounted on the first section (claim 6), Kukanskis describes how it can be desired to have vibration and also the slower movement formation alone with the vibration (column 2, lines 60-68, for example, and column 3, lines 55-65), and describes how for the vibration there can be a device for such vibration mounted on what can be considered a linear guide  and driven by a second drive mounted on the linear guide (noting, for example figure 1, with drive/vibratory device 22 (described as connected to an electrical source for driving) mounted on a plate (which could be a liner guide) and also on bar 18 (which could be a linear guide as well) from which the substrate holder suspended (note figure 1, column 5, line 50 through column 6, line 10) or the device can be mounted on what can be considered a linear guide/support bar 24 holding the bar 18 on the side of the tank with drive/vibratory device 22 also mounted to the linear guide/support bar 24 (note figure 2, column 6, lines 10-25).  With ‘771 describing the first section and first drive for the slower movement as discussed for claim 1 above, it In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) indicating the obviousness of rearrangement of parts as an obvious design choice.
Claim 7: As to the second drive having an eccentric and connecting rod to cause linear movement of the second section, ‘771 would describe how such a system can be used to cause such movement (can cause movement along guide rails that would be linear) (note figures 1-2, and 0023). Therefore, it would have been obvious to one of ordinary skill in the art that this can also be used to cause linear movement of the second section as a known way to drive movement (so used for drive/vibratory device 22) to also provide desired movement (where Kukanskis notes that the vibration 
Claim 8: As to the base being connected to an overflow container surrounding the container, as described by Chen, overflow container 6 would be surrounding and attached to the main container (note figures 1, 4, 0028-0030).  Plate 2 of ‘771 as discussed for claim 1 above, can be considered the base, and this base is shown connected to the container by way of bearings 4 (figure 2, 0018).  Therefore, from the suggestion to attach the base to the container shown in ‘771, it would have been obvious to modify Chen in view of Kukanskis to attach the base to the container, such that the base is connected to the overflow container, either by way of the container or directly contacting the overflow container, with an expectation of predictably acceptable results, since ‘771 shows how the base would conventionally contact the container system.
Claim 9: As to the drives being controlled independently of one another, this would be suggested when using the system suggested as discussed for claim 5, as there would be two different drives with two different motions provided, and Kukanskis even describes how vibration (from the second drive) can be provided intermittently (note column 6, lines 40-50), such that there would be different movements desired so they would be suggested to be controlled independently.
Claim 11, as to the holder  designed to hold at least one wafer, this is suggested by Chen, which has the holder that holds at least one (and even at least 2) wafers for the plating (note figure 2, 0040).  Kukanskis also shows a holder (16) with multiple substrates (figure 1, column 5, lines 55-65, for example).
Claim 12, as to the outlet designed as an overflow, this is shown by Chen (note figures 1, 4 and 0028-0030, note external tank 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kukanskis and ‘771  as applied to claims 1-9 and 11-12 above, and further in view of Erickson et al (US 5673110).
Claim 10: As to the drives designed as stepper motors, Erickson describes how X-Y positioners that use cross roller slides can be driven by stepper motors, that can rotate screws to provide liner movement (column 4, lines 10-30), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the process of Chen in view of Kukanskis and ‘771 that the drives would predictably and acceptably be provided as stepper motors as suggested by Erickson, because as to the drive for the first section (that described for ‘771 as discussed for claim 1 above), ‘771 describes using a motor (20) that rotates a crank arm  to rotate a gear wheel (note 0023), and thus a stepper motor which provides rotation as described by Erickson as discussed above would be considered acceptable, and furthermore as to the drive for the second section, note how as discussed for claim 7 above, it is suggested to use a similar drive system as in ‘771 for liner movement, and thus a stepper motor which provides rotation as described by Erickson as discussed above would be considered acceptable.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kukanskis and ‘771  as applied to claims 1-9 and 11-12 above, and further in view of Kato (US 4899616).
Claims 13-14, as to the stroke of the first and second drives, as discussed for claims 1 and 7 above, Kukanskis notes that the slower linear movement can be gross 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Kukanskis and ‘771 to optimize the stroke length to control sliding amount as suggested by Kato with an expectation of providing desirably controlled movement from each drive, since there is no limit as to substrate or container size, etc. that can be used, and further it would be indicated that different movements would be desired for the first section and second section movement, and ‘771 notes that it can be desired to change amplitude of movements, and Kato indicates how it is known to adjust stroke length when using drive shafts, eccentrics, etc. for sliding movement on cross slides, and thus it would be suggested to optimize the specific stroke lengths for the different drives for the specific substrates and container systems to use, giving stroke lengths as claimed in claims 13 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718